BROWN, P. J.
The appeal from the justice’s judgment was heard by the county court upon the justice’s return. The court had power to reverse the judgment, but no power to direct a new trial. Section 3064 of the Code of Civil Procedure was not applicable to the *414facts of the case. That section empowers the county court to direct a new trial only when the appellant “renders a satisfactory excuse for his default.” No affidavits were read on the argument of the appeal, and no excuse was shown why the appellants did not appear before the justice of the peace. The county court is a tribunal of limited jurisdiction, and can exercise, on appeal, only such powers as are conferred upon it by statute. It was error, therefore, for the court to order a new trial, and the part of the judgment appealed from must be reversed, with costs.
DYICMAN, J., concurs.